Name: Council Regulation (EEC) No 2786/83 of 3 October 1983 imposing a definitive anti-dumping duty on imports of copper sulphate originating in Czechoslovakia and the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 10 . 83 Official Journal of the European Communities No L 274/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2786/83 of 3 October 1983 imposing a definitive anti -dumping duty on imports of copper sulphate originating in Czechoslovakia and the USSR THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultation of the Advisory Committee set up under the above Regulation , Whereas : was intended to recommend definitive action , and these requests were granted. C. Dumping (3) The Commission has, for the imposition of the provisional duty, established normal value on the basis of figures obtained in Yugoslavia, which was considered the most appropriate market-economy country producing copper sulphate . The Czech exporter, however, requested that Austria be considered as an appropriate market for establishing normal value . On the basis of the facts available to the Commission, however, the normal value established during the preliminary investiga ­ tion was more favourable to the exporters than the equivalent Austrian figure. Consequently, the preli ­ minary determinations regarding normal value and dumping are confirmed. The exporters concerned accepted these findings. D. Injury (4) No fresh evidence regarding injury to the Commu ­ nity industry has been submitted . The Commission has therefore confirmed the conclusions on injury reached in Regulation (EEC) No 1479/83 . In the Commission's view, therefore, the facts as finally determined show that the injury being caused by dumped imports of copper sulphate originating in Czechoslovakia and the USSR, taken in isolation from that caused by other factors, has to be considered as material . E. Community interest (5) No new evidence from Community processing industries or other interested parties in the Community has been submitted since the imposi ­ A. Provisional action ( 1 ) The Commission , by Regulation (EEC) No 1479/83 (3), imposed a provisional anti-dumping duty on imports of copper sulphate originating in Czechoslovakia and the USSR. B. Subsequent procedure (2) Following the imposition of the provisional anti ­ dumping duty the Czech exporter and certain importers requested, and were granted, an opportu ­ nity to be heard by the Commission . The Czech exporter and certain importers also requested to be informed of certain facts and essential considerations, on the basis of which it (') OJ No L 339, 31 . 12 . 1979, p. 1 . (2) OJ No L 178 , 22 . 6 . 1982, p. 9 . (3 OJ No L 151 , 9 . 6 . 1983 , p. 24 . No L 274/2 Official Journal of the European Communities 7. 10 . 83 H. Collection of provisional duty (8) The amounts secured by way of provisional anti ­ dumping duties should be collected definitively in view of the critical situation in the Community industry caused by the dumped imports which have shown a marked increase in volume since the opening of the investigation, tion of the provisional duty and the Commission, therefore, considers its findings on Community interest as set out in Regulation (EEC) No 1479/83 confirmed . In these circumstances, protection of the Commu ­ nity's interests calls for the imposition of 'a defini ­ tive anti-dumping duty on imports of copper sulphate originating in Czechoslovakia and the USSR. HAS ADOPTED THIS REGULATION : F. Definitive duty (6) In the light of the abovementioned determination of facts , the amount of the definitive anti-dumping duty should be at the same level as the amount of the provisional anti-dumping duty, However, in order to prevent increased dumping as well as injury through further decreases in export prices, it has been necessary to express the level of duty in a form additional to the ad valorem percentage of the provisional duty. Accordingly, the amount of the definitive duty shall be either the amount by which the free-at-Community-frontier price, before duty, to the first importer in the importing Member State is less than 507 or 475 ECU for the USSR and the Czech products respectively, or the amount determined by applying the appropriate percentage level of the provisional duty, whichever is the higher. Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of copper sulphate, falling within subheading ex 28.38 A II of the Common Customs Tariff, corresponding to NIMEXE code 28.33-27 and originating in Czechoslovakia and the USSR. 2. The amount of the duty shall be equal to : either the amount by which the price, per tonne net, free-at-Community-frontier, before duty, is less than :  507 ECU for copper sulphate originating in Czechoslovakia, and  475 ECU for copper sulphate originating in the USSR, or the following percentages of that price :  15 % for copper sulphate originating in Czecho ­ slovakia, and  1 7 % for copper sulphate originating in the USSR, whichever is the higher. 3 . The duty shall not apply to products originating in Czechoslovakia and exported by Chemapol Foreign Trade Company Limited, Prague. 4. The provisions in force with regard to customs duties shall apply to the said duty. G. Undertaking (7) The exporters concerned were informed of the main findings of the subsequent investigation . A price undertaking was subsequently offered by the Czech exporter Chemapol concerning its exports of copper sulphate to the Community. The effect of the said undertaking will be to increase import prices to the Community to the level which the Commission , having taken into account, on the one hand, the prices necessary to provide an adequate return to Community produ ­ cers and, on the other, the price paid by the first purchasers in the Community of the dumped product, considered necessary to eliminate injury. In these circumstances, the undertaking offered has been accepted by the Commission , in accor ­ dance with Article 9 ( 1 ) of Regulation (EEC) No 3017/79, and the imposition of the definitive anti ­ dumping duty should not apply to exports of copper sulphate by Chemapol to the Community. No objection to this was raised in the Advisory Committee . Article 2 The sums secured by way of provisional anti-dumping duty under Regulation (EEC) No 1479/83 shall be definitively collected in their entirety. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 7. 10 . 83 Official Journal of the European Communities No L 274/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 3 October 1983 . For the Council The President C. SIMITIS